MANDATE

                The Fourteenth Court of Appeals
                            NO. 14-14-00059-CV

River Oaks L-M. Inc. d/b/a West Point Appealed from the 269th District Court
Lincoln Mercury, Appellant            of Harris County. (Tr. Ct. No. 2010-
                                      54452). Opinion delivered by Justice
v.
                                      McCally. Justices Frost and Boyce also
Veronica Vinton-Duarte, Appellee      participating.


TO THE 269TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on May 28, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     This cause, an appeal from the judgment in favor of appellee, Veronica
  Vinton-Duarte, signed November 25, 2013, was heard on the transcript of
  the record. We have inspected the record and find error in the judgment. We
  therefore REFORM the judgment of the court below as follows:

  The amount awarded to plaintiff, Veronica Vinton-Duarte against West
  Point is reduced from $739,623.88 to $625,197.87. Veronica Vinton-
  Duarte is awarded actual damages from West Point in the amount of
  $625,197.87. This amount consists of $560,814.00 of compensatory
  damages as awarded by the jury on the sexual harassment and retaliation
  claims, and prejudgment interest of $64,383.87 calculated from August
  30, 2010 until November 24, 2013. The compensatory damages reflect a
  reduction of $3,186.00, the amount awarded to West Point by the jury on
  its counterclaims, and a reduction of $125,000.00 due to the statutory
  damages cap provided by the Texas Labor Code.
     We order the judgment of the court below AFFIRMED except as
   modified in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 13,
2015.




                                         2